UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer 0 Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of October 29, 2012, there were 68,110,374 shares of registrant’s common stock outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A ("Amendment") amends the Quarterly Report on Form 10-Q for the period ended September 30, 2012, as filed with the Securities and Exchange Commission on November 6, 2012 (the "Original Filing"). This Amendment is being filed solely to file Exhibit 101, which was described in the exhibit index of the Original Filing, but which was inadvertently omitted from the Original Filing. Except for the amendment described above, no other portion of the Original Filing is being modified by this Amendment. Item6. Exhibits Exhibit Number Description 10.1*+ 31.1* Amendment to Employment Agreement with Dawn Tabat. Certification of Chief Executive Officer pursuant to Rule13a-14 Securities Exchange Act Rules13a-14(a) and 15d-14(a), pursuant to section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer pursuant to Rule13a-14 Securities Exchange Act Rules13a-14(a) and 15d-14(a), pursuant to section302 of the Sarbanes-Oxley Act of 2002. 31.3** Certification of Chief Executive Officer pursuant to Rule13a-14 Securities Exchange Act Rules13a-14(a) and 15d-14(a), pursuant to section302 of the Sarbanes-Oxley Act of 2002. 31.4** Certification of Chief Financial Officer pursuant to Rule13a-14 Securities Exchange Act Rules13a-14(a) and 15d-14(a), pursuant to section302 of the Sarbanes-Oxley Act of 2002. 32.1*** Certification of Chief Executive Officer pursuant to 18 U.S.C. Section1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002. 32.2*** Certification of Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002. 101** The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 formatted in Extensible Business Reporting Language (XBRL): (i) the Condensed Consolidated Balance Sheets, (ii) the Condensed Consolidated Statements of Comprehensive Income, (iii) the Condensed Consolidated Statements of Cash Flows, and (iv) related Notes to Condensed Consolidated Financial Statements *Previously filed. **Filed herewith. *** Previously furnished. +Indicates management contract or compensatory plan or arrangement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Generac HoldingsInc. By: /s/ York A. Ragen York A. Ragen Chief Financial Officer (Duly Authorized Officer and Principal Financial and Accounting Officer) Dated: November 8, 2012
